DETAILED ACTION
The communication dated 1/20/21 has been entered and fully considered
Claims 1 and 7 have been amended.  Claims 15-16 are new.   Claims 6 and 12 have been canceled.  Claims 1-5, 7-11, and 13-16 are pending.  Claims 9-11 are withdrawn.

Response to Amendment
The amendments to the claims do not overcome the rejection in the previous office action. 

Response to Arguments
The applicant argues that the combination of Montsigner and Silva does not disclose or suggest expanding a fiber bundle as in claim 1 of the instant case.
The examiner argues that Montsinger does show the expansion of the fiber bundles made of fiber 12 in cited Figs. 3 and 4, and Silva is used to teach a device for this expansion. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the combination of Montsinger and Silva would have suggested to those of ordinary skill in the art to use the splitting roller of Silva to expand the fiber bundle of Montsinger before the impregnation chamber. 

The applicant argues that the claimed flank angle is not obvious based on the combination of references as Silva does not teach that “substantially parallel” includes 90.1 degrees, nor that it would have substantially the same properties as the claimed angle.
The examiner argues that grooves substantially parallel and perpendicular to the axis of rotation 34 of Silva would mean along the radial axis, which would create a right angle from with the tooth 46 relative to the axis of rotation. The examiner maintains that a person having ordinary skill in the art before the effective filing date of the claimed invention would consider 90.1 degrees and 90 degrees close enough to have substantially the same properties, absent any evidence of an unpredictable result. 

The applicant argues that Silva does not teach expanding the fiber bundle to a width greater than the width of the end product at least by a factor of 1.2, but rather teaches away from expanding.
The examiner argues that the claim 7 rejection in the previous office action cited that Montsinger teaches the wetted fiber bundle is brought towards a later product cross section by virtue of a cross-sectional narrowing (conical entrance end 23 tapers and the wetted fiber bundle is brought towards a later product cross section, [0028]-[0029], Fig. 6). While Montsinger does not explicitly disclose a the fiber bundle is expanded to a width greater than the width of the end product at least by a factor of 1.2, Montsinger does disclose that the outlet tapers. This shows that the end product has to be less in width than before the conical taper, so the fiber bundle is expanded to a width greater 

The applicant argues that Montsinger is specifically designed to produce a product having a round profile which does not read on claim 1 as amended.
The examiner agrees, and the rejection has been modified in light of the claim amendment. The examiner notes that “a complex profile” is not specifically defined, so the examiner interprets this as any profile that is not a sheet, tape, or rectangular. 

The applicant argues that Montsinger does not teach that the height of the fiber distribution is uniformized radially in a relaxation zone.
The examiner argues that the fibers come together in in the conical taper and the cylindrical exit end 24 is interpreted to be a relaxation zone (Fig. 6 of Montsinger). Because this exit section is cylindrical, the wetted fiber bundle is uniformized, which the examiner interprets as constrained, to a uniform radius.

The applicant argues that Montsinger does not show at least two super imposed, spatially separate and expanded fibre webs.
The examiner argues that Silva in the combination also shows the fiber bundle split into multiple bundles which are separate and expanded. Further, Fig. 6 of Montsinger shows the at least two spatially and expanded fiber webs from the impregnation as shown in Fig. 4 are superimposed when they go through the conical taper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger (US 2002/0172825), hereinafter Montsinger, in view of Silva (US 2012/0048082), hereinafter Silva.
Regarding claim 1, Montsinger teaches a process for producing a fiber-composite material from unidirectional fibers and a matrix in an apparatus, the process comprising:
b) drawing the expanded fiber bundle into an impregnation chamber (fibers 12 drawn through an impregnation chamber 15, [0025] and [0026], Figs. 2-5);
c) applying a melt to the expanded fiber bundle (extruder 14 provides molten thermoplastic material, [0025], Figs. 2-5); and
d) drawing the fiber bundle impregnated with the melt through a take-off die at the end of the apparatus (exit die 22, [0027], Figs. 3 and 4); and
wherein the fiber-composite material is a thin sheet or other sheet, a tape, , a rectangular profile or a complex profile (fiber composite material C has a complex cross section, [0054], Fig. 9-11).
The examiner notes that “a complex profile” is not specifically defined, so the examiner interprets this as any profile that is not a sheet, tape, or rectangular. 
Montsinger does not explicitly teach that the fiber bundle is expanded to a width greater than the width of the end product at least by a factor of 1.2.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the expanded fiber bundle width greater than the end product width by the claimed factor since it has been held that changes in size/proportion only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(A).
Further, Montsinger does not teach a deflection bar with radially circumferential rounded elevations for deflecting and expanding the fiber bundle.
However, Silva teaches a deflection bar having radially circumferential rounded elevations that deflect and expand a fiber bundle (splitting roller 30 configured to separate fiber material 18 into a plurality of bundles 32 using teeth 46 with a rounded tip 50, [0015]-[0021], Figs. 2-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the splitting roller disclosed by Silva before the impregnation chamber disclosed by Montsinger since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve material distribution and mechanical performance, as suggested by Silva ([0015]).

A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I). In the instant case Silva teaches that the flank angle is about 90° which is close to the claimed range of 90.1° and would be expected to have substantially the same properties.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the flank angle of the teeth disclosed by Silva to the claimed flank angle since it has been held that changes in shape only take routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(B).
Regarding claim 2, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Montsiger further teaches wherein the matrix of the fiber-composite material is a thermoplastic moulding composition, a thermoset, a thermoplastic-thermoset hybrid system, a thermoplastic elastomer or a crosslinked elastomer (extruder 14 provides molten thermoplastic material, [0025], Figs. 2-5).
Regarding claim 3, the combination of Montsinger and Silva teaches all the limitations of claim 1, but neither explicitly discloses the claimed dimensions of the spread fiber bundle thickness in the radial direction.
However, Silva teaches that the groove dimensions can be adjusted in order to adjust the volume or capacity of each groove ([0020]-[0021]). As the radial thickness of 
Regarding claim 4, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Montsinger further teaches wherein the fiber-composite material is calendered after leaving the take-off die (puller belt system 16 after leaving die 22, [0032], Figs. 2 and 5).
Regarding claim 5, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Montsinger further teaches cutting the impregnated fiber to give pellets of 3.175-25.4 mm in length (length of the pellet may range from 0.125 to 1.0 inches, [0052], Fig. 5), which overlaps the claimed range from 4 to 25.4 mm.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

Regarding claim 7, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Montsinger further teaches in c) the melt is applied by means of at least one applicator die (extruder 14 supplies molten thermoplastic material to the 
a wetted fiber bundle is brought towards a later product cross section by virtue of a cross-sectional narrowing (conical entrance end 23 tapers and the wetted fiber bundle is brought towards a later product cross section, [0028]-[0029], Fig. 6);
a radius deflects wetted fibers by an angle of 5° to 10° (the tapered angle of the conical portion 23 may range from 5 to 10 degrees, [0028]-[0029], Fig. 6), which falls squarely within the claimed range; and
a height of the fiber distribution is uniformized radially in a relaxation zone (cylindrical exit end 24 has constant diameter, [0028]-[0029], Fig. 6).
Regarding claim 13, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Silva further teaches that the teeth 46 can have a height of around 1.27 mm (grooves 42 can have a depth of around 1.27 mm, [0020], Fig. 3), which falls squarely within the claimed range.
Regarding claim 14, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Silva further teaches that the tip radius is 0.25 mm (width of each tooth 46/the diameter of the rounded tip is 0.5 mm, [0020], Fig. 3), which falls squarely within the claimed range.
Regarding claims 15 and 16, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Silva further teaches that the grooves 42, and therefore the teeth 46 too, are substantially parallel and perpendicular to the axis of rotation 34 ([0018], Figs. 2-4) meaning that the flank angle is about 90°. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I). In the instant case Silva teaches that the flank angle is about 90° which is close to the claimed range minimums of 90.3° and 90.5° and would be expected to have substantially the same properties.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the flank angle of the teeth disclosed by Silva to the claimed flank angle since it has been held that changes in shape only take routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montsinger (US 2002/0172825), hereinafter Montsinger, and Silva (US 2012/0048082), hereinafter Silva, as applied to claim 1, and in further view of Lo (US 2005/0221085), hereinafter Lo.
Regarding claim 8, the combination of Montsinger and Silva teaches all the limitations of claim 1, and Montsinger further teaches wherein individual fiber webs are caused to converge in such a way that they are superposed and contact one another (conical entrance end 23 tapers and the wetted fiber bundle is brought towards a later product cross section, [0028]-[0029], Fig. 6), and Silva further teaches in a) one or more fiber bundles are expanded via one or more spreader devices each comprising at least one deflection bar having radially circumferential rounded elevations (one fiber bundle 18 is expanded via one splitting roller 30, [0015], Fig. 2), and in b) at least one 
Neither Montsinger nor Silva teaches that the melt is supplied via horizontal distributor bars which are each arranged between two fiber webs.
However, Lo teaches horizontal nozzles that coat fibers with molten polymer (nozzles 6 eject molten polymer 7 onto the roving 3, [0034], Figs. 2B and 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have put the nozzles disclosed by Lo between the fiber webs disclosed by the combination of Montsinger and Silva. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the nozzles between the fiber webs in order to wet individual fibers, as suggested by Lo ([0034]). Using multiple nozzles between the fiber webs would allow coating all around the fibers rather than just one side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748